     Case 1:18-cv-02434-DLC Document 304 Filed 09/04/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                   )
NOVARTIS VACCINES AND DIAGNOSTICS,                 )
INC., NOVARTIS PHARMA AG, and GRIFOLS              )
WORLDWIDE OPERATIONS LIMITED,                      )
                                                   )
                                 Plaintiffs,       )
                                                   )   Civil Action No, l:18-cv-02434(DLC)
                                                   )
                                                   )
REGENERON PHARMACEUTICALS, INC.,                   )
                                                   )
                                 Defendant.        )
                                                   )
                                                   )


          JUDGMENT OF NONINFRINGEMENT AND ORDER OF DISMISSAL

                WHEREAS Plaintiffs Novartis Vaccines and Diagnostics, Inc., Novartis Pharma

AG and Grifols Worldwide Operations Limited (collectively, "Novartis") have alleged in this

action that Defendant Regeneron Pharmaceuticals, Inc. ("Regeneron") infringes U.S. Patent No.

5,688,688 ("the '688 patent");

                WHEREAS the Court entered a judgment ofnoninfringement of claims 1, 2, 4, S,

6, 8, 9, 13, and 14 on April 1, 2019 (D.r. 188);

                WHEREAS the only claim that remained at issue in this action is claim 17 of the

'68 8 patent;

                WHEREAS the Court issued its Claim Construction Opinion and Order regarding

additional claim terms on August 14, 2019 (D.I. 295), which is incorporated by reference herein;

                WHEREAS the Court construed "mannnalian polypeptide" as "a polypeptide that

is found naturally in a mannnal" (id. at 23);
     Case 1:18-cv-02434-DLC Document 304 Filed 09/04/19 Page 2 of 4




                 WHEREAS the Court explained that Regeneron's "Aflibercept is a fusion protein

that was engineered from portions of three different human proteins. Aflibercept is not a protein

that is found in nature" (id. at 6);

                 WHEREAS Novartis concedes that Rege11eron does not infringe clainl 17 of the

'688 patent under the Court's construction of "mammalian polypeptide" and its explanation of

A:f'libercept;

                 NOW THEREFORE, pursuant to Rule 41(a)(2), Fed: R Civ. P., Novartis and

Regeneron, subjectto approval of the Court, hereby stipulate and agree as follows:

                 1. Regeneron's manufacture, use, offer for sale, sale, or importation into the

                     United States of aflibercept does not infringe the claims of the '688 patent.

                 2. The parties request and the Court hereby enters a Judgment of

                    Noninfringement of the claims of the '688 patent in Regeneron's favor.

                 3. Novartis's claims are DISMISSED WITH PREJUDICE.

                 4. Regeneron's counterclaims of unenforceability for prosecution !aches and

                    inequitable conduct and invalidity are DISMISSED WITHOUT PREJUDICE,

                    and shall not be reinstated or re-filed (e.g., via counterclaim or declaratory

                    judgment action) in this or any other forum unless the '688 patent is re-

                    asserted against Regeneron.

                 5. Regeneron will not pursue its fees or costs for defending this action, including

                    under 35 U.S.C. § 285. Each party shall bear all of its own fees and costs in

                    COJJ11ection with this action.




                                                     2
    Case 1:18-cv-02434-DLC Document 304 Filed 09/04/19 Page 3 of 4




             6. No party shall appeal or otherwise contest this Judgment of Noninfringement

                 and Order of Dismissal or any other orders or judgments in this action entered

                prior thereto.

             7. Within one (1) week of entry of this Judgment of Noninfringement and Order

                 of Dismissal, Regeneron shall request to terminate its Petition for Inter Partes

                Review of U.S. Patent No. 5,688,688 in Case No. IPR2019-01086 before the

                U.S . Patent Trial and Appeal Board (the "Board"). The parties shall cooperate

                as necessary to make any necessary filings with the Board in connection

                therewith.

             8. The Court retains jurisdiction to enforce this Judgment of Noninfringement

                and Order of Dismissal.




Sherman Kahn (skahn@mkwllp.com)
Hui Liu (hliu@mkwllp.com)
MAURIEL KAPOUYTIAN WOODS LLP
15 West 26th Street, Seventh Floor
New York, New York 10010
Phone: (212) 524-9309
Fax: (212) 529-5132

William A. Rakoczy (wrakoczy@rrnmslegal.com)
Heinz J. Salmen (hsalmen@rmmslegal.com)
Thomas H. Ehrich (tehrich@rrnmslegal.com)
Matthew V. Anderson (manderson@rmmslegal.com)
Neil B. McLaughlin (nmclaughlin@rmmslegal.com)
Lauren M. Lesko (llesko@rmmslegal.com)
RAKOCZY MOLINO MAzZOCHI SIWIK LLP
6 West Hubbard Street, Suite 500
Chicago, Illinois 60654
Phone: (312) 222-6301
                                              3
     Case 1:18-cv-02434-DLC Document 304 Filed 09/04/19 Page 4 of 4




Fax: (312) 222-6321

Attorneys for Plaintiffe
Novartis Vaccines and Diagnostics, Inc.,
Novartis Pharma AG, and


              bur===
Grifols Worldwide Operations Limited

SI
Irena Royzman (iroyzman@kramerlevin,com)
KRAMER LEVIN NAFTALIS & FRANKEL LLP
11776thAve.
New York, New York 10036
Phone: (212) 715-9100
Fax: (212) 715-8000

Hannah Lee (hlee@kramerlevin.com)
Phuong Nguyen (snguyen@kramerlevin.com)
Daniel Williams (ddwilliams@kramerlevin.com)
KRAMER LEVINNAFTALIS & FRANKEL LLP
990 Marsh Rd.
Menlo Park, Ca!ifomia 94025
Phone: (650) 752-1700
Fax: (650) 752-1800

Faith Gay (fgay@selendygay.corn)
David Elsberg (delsberg@selendygay.corn)
Gregory N. Wolfe (gwolfe@selendygay.com)
Daniel Metzger (dmetzger@selendygay.com)
SELENDY & GAY PLLC
1290 Avenue of the Americas
New York,NewYork 10104
Phone: (212) 390-9001

Attorneys for Defendant
Regeneron Pharmaceuticals, Inc.


SO ORDERED:



                                               Dated: _ _ _ _ _...,2019
Hon. Denise L. Cote, U.S.D.J.


                                           4
